DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14, 19 are cancelled.
Claims 15, 26-27 are currently amended.
Claims 16-18, 20-25, 28 are previously presented.
Response to Rule 1.32 Affidavit / Declaration
The Declaration under 37 CFR 1.132 filed 9/6/2022 is insufficient to overcome the rejection of claim 19, amended into claim 15, based upon 35 U.S.C. 103 obviousness in view of Filou / Burckhardt as set forth in the last Office action because:  the data presented are not commensurate with the scope of the claimed subject matter, are not captured entirely in the claimed subject matter & do not demonstrate unobvious results within a margin of error.  
The calcined kaolin is not compared to the closest prior art Filou and its disclosed ranges as required by MPEP 716.02.
Not all of the properties are improved by the use of calcined kaolin (see Affidavit Table 7).
There is not reasoning to support the analysis of the data that the evidence presented is commensurate with the scope of the claimed subject matter which is much broader (see mass / weight percent of kaolin from 5-50 wt. % where only examples are shown at 40 wt. % of properties of calcined and non-calcined kaolin and the narrower aluminosilicate D50 value of the example as compared to the claimed subject matter – 2.5-4.5 microns D50 value in the claims vs. material B1’s D50 of 3.353 microns) than the evidence presented.
The affidavit must compare the instant claims to the closest prior art of record which is at this time Filou.  
Filou teaches that there may be 1-80 % filler (aluminosilicate) and yet Applicant has only provided a single data point of calcined kaolin within the claimed range at 40 % wt. calcined kaolin and not provided any data points outside of the claimed range to demonstrate unobvious results.  
Therefore, the affidavit does not provide facts, reasoning or evidence commensurate with the scope of the claimed subject matter.  There is not a nexus between the claimed subject matter and the evidence of secondary considerations and, therefore, the affidavit is NOT found persuasive.

	Amended claim 15 which has former claim 19 incorporated therein requires a sinter powder with polyamide and aluminosilicate in the range of from 5-50 wt. % aluminosilicate with a D50 of the aluminosilicate from 2.5-4.5 microns, wherein the aluminosilicate is calcined kaolin.  Applicant’s specification indicates that the aluminosilicate of the present invention is material B1 (Translink 445 kaolin from BASF with a D50 of 3.353 microns – pp. 21 of as-filed specification).  Therefore, the claimed subject matter represents a broader D50 than is provided in the data of the specification and Declaration and is NOT found persuasive.
	Therefore, Applicant’s remarks are not found persuasive.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/6/2022, with respect to claim 15 have been fully considered and are NOT found persuasive.  
Argument: Applicant argues that amendment of claim 19 into claim 15 puts the case in condition for allowability.  Remarks pp. 5-14.
This is not found persuasive because the calcined kaolin as compared to non-calcined kaolin only has data presented for a single mass / weight fraction of the composition; in examples I7 and I17 there is 40% wt. kaolin (non-calcined and calcined, respectively).
The data presented do not show any improvement within a standard of error.
Example I2 is indicated as having 30 wt % of powder B1 (pp. 23 of as-filed specification).  The data in Table 2 of the specification (see pp. 24 of as-filed specification) indicates that the sinter powder I2 was used in examples I2a, I2b, I2c, I2d, and I2e.  These powders experiences different laser powers and point spacings, but similar temperatures (Table 2).  The tensile stress at yield, elongation at yield, tensile stress at break, elongation at beak, and Young’s modulus all appear to be functions of variables not captured in the steps recited.
	Table 5 of the as-filed specification includes examples with the B1 powder (see pp. 26 of the as-filed specification).  The mass fraction of powder B1 varies from 10-40 % in examples I5, I6, I7, I9 and I10.  Table 6a of pp. 26 of the as-filed specification indicates the complex viscosities of such powders, the viscosity before and after aging, the melting and crystallization peak temperatures and the sintering window before and after aging.  These features regarding whether the calcined material / aluminosilicate is aged or not are not captured by the claimed subject matter or indicated in the Declaration for the strength data shown.
	Table 6b of pp. 27 of the as-filed specification indicates the bulk and tamped densities of the powder I5, I6, I7, I9 and I10 which includes the material B1 and demonstrates that the d50 of the powder is outside of the claimed range - it is unclear if this d50 value includes the polyamides and other materials and is therefore different from the d50 of the aluminosilicate since there are ranges which are not the claimed ranges disclosed in this table.  It is unclear why the aluminosilicate wt. % shown in Table 6B of pp. 27 of the as-filed specification is different from the aluminosilicate content shown in Table 5 of pp. 26 (see 25 vs. 24.9, 25 vs. 25.6, 38 vs. 40, 40.7 vs. 40).  There appears to be a marked difference in use of significant figures and it is unclear which measurement data are correct and/or more accurate.
	The data of Table 8 of pp. 28 of the as-filed specification are qualitative rather than quantitative and it is unclear what conclusions of unobvious results or secondary considerations can be gleamed from such data (linearity, outliers, etc.).
	The data of Table 9 of pp. 28-29 of the as-filed specification indicate that the tensile strength of materials I5, I6, I7, I9 and I10, as well as the tensile modulus, elongation at break and other strength characteristics.
	None of the examples in the as-filed specification included data directed to calcined kaolin.  
On the data points of the Rule 1.32 Declaration and the results in the as-filed specification only two points have data for the same mass content of calcined and non-calcined kaolin in a bar which was tested.  These are examples I7 and I17 which both have 40% kaolin.  The results of the tests of such materials when compared show limited improvement through use of calcined kaolin as evidenced by charpy impact resistance (notched and non-notched), tensile strength, tensile modulus, elongation at break and HDT B.
	Moreover, the single data point of mass content kaolin within the recited range of independent claim 1 is not found persuasive regarding the demonstration of unobvious results or secondary considerations.  There are no unexpected results as all of the results are within a margin of error.
See MPEP 716.02 regarding the evidence must show unexpected results, the burden shifting to applicant to establish results are unexpected and significant, and how evidence is weighed regarding expected and unexpected results.
Therefore, Applicant’s Affidavit under Rule 1.32 is not found persuasive and the obviousness rejection under 35 U.S.C. 103 is maintained.
Therefore, Applicant’s remarks are not found persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-16, 23, 26-28 is rejected under 35 U.S.C. 103 as being unpatentable over Filou (CN 102089372), and further in view of Oyamda (US 2004/0102559).
Regarding claim 15: Filou discloses: a process for additive manufacturing (see laser sintering of [0002]) by sintering a powder comprising: polyamide (see polyamide 11 of [0019]) and a kaolin (see kaolin of [0045]) with a median size of 1-10 microns (see [0151] – median is taken as approximately a range of D50 sizes as understood by one of ordinary skill in the art before the effective filing date).  
Filou does not disclose: wherein the kaolin is calcined.
In the same field of endeavor of curable/fusing materials compositions as Filou (see title, abs), Oyamada discloses: use of calcined kaolins in compositions of polyamides ([0056]) as fillers.
To substitute the kaolin of combination Filous with the calcined kaolin of Oyamada had the benefit that it improved the stability during molding ([0056]).  See MPEP 2144.06-.07 regarding the obviousness of substitution of known equivalents.  
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the calcined sheet silicate of Burckhardt for the kaolin aluminosilicate of Filou to arrive at the claimed invention before the effective filing date because doing so yielded predictable results to one of ordinary skill in the art and was a substitution of art-recognized equivalents, which was desirable in Filou.
Regarding claim 16, the combination Filou / Burckhardt discloses (citations to Filou): one of the list of nylon-based powders (see polyamide-11 of cited portions above for the rejection of claim 15).
Regarding claim 23, the combination Filou / Burckhardt discloses (citations to Filou): wherein the polyamide forms the continuous phase and the aluminosilicate forms the disperse phase (the continuous phase is the aluminosilicate/kaolin and the disperse phase is the polyamide component).	
The examiner notes that the powder in the additive manufacturing method of combination Koo has a similar composition as claimed by applicant, (i.e. weight fraction mixture of polyamide and aluminosilicate with a specified D50) which would result in the claimed property (continuous and disperse phases of matrix and additive, respectively). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the weight fraction of mixture of polyamide and aluminosilicate with a specified D50 powder is provided in an additive manufacturing method. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Regarding claim 26-27, Filou discloses: a process for additive manufacturing (see laser sintering of [0002]) by sintering a powder comprising: polyamide (see polyamide 11 of [0019]) and a kaolin (see kaolin of [0045]) with a median size of 1-10 microns (see [0151] – median is taken as approximately a range of D50 sizes as understood by one of ordinary skill in the art before the effective filing date).  
In the same field of endeavor of polyamide powders as Filou (see title, abs), Oyamada discloses: use of calcined kaolins in compositions of polyamides ([0056]) as fillers.
To substitute the kaolin of combination Filous with the calcined kaolin of Oyamada had the benefit that it improved the stability during molding ([0056]).  See MPEP 2144.06-.07 regarding the obviousness of substitution of known equivalents.  
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the calcined sheet silicate of Burckhardt for the kaolin aluminosilicate of Filou to arrive at the claimed invention before the effective filing date because doing so yielded predictable results to one of ordinary skill in the art and was a substitution of art-recognized equivalents, which was desirable in Filou.
Regarding claim 27, the combination Filou / Oyamada renders obvious the sinter powder of claim 27.
Regarding claim 28, the combination Filou / Oyamada discloses (citations to Filou): the shaped body obtained by the process according to claim 15 (see object/article formed in the method of Filou as rendered obvious in rejection of claim 15 above).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Filou (CN 102089372) and further in view of Oyamda (US 2004/0102559), and Sakai (US 2013/0253145).
Regarding claim 17, the combination Filous / Oyamada does NOT disclose wherein: the at least one polyamide is PA-6.
In the same field of endeavor of aluminosilicate-based use additive manufacturing methods (see [0109] and [0167]) as Filou, Sakai discloses: use of nylon-6 (also known as poly-amide-6 in the art) in combination with kaolin as additives in manufacturing methods.
To select the nylon-6 of Sakai in the additive manufacturing method of Filou had the benefit that it improved the nucleation of the blend in the method ([0109]), which was desirable in Filou.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the nylon-6 of Sakai in the additive manufacturing method of Filou to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of nucleation of the blend in the method, which was desirable in Filou.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Filou (CN 102089372) and further in view of Oyamda (US 2004/0102559), and Cloisite NPL.
Regarding claim 18, the combination Filou / Oyamada does not disclose: wherein the at least one aluminosilicate has a D10 in the range from 0.5 to 1.5 microns.
  In the same field of endeavor of aluminosilicate design as Filou and reasonably pertinent to the problem Filou and Applicant were trying to solve regarding additive manufacturing with kaolin and size distributions, Closite 30B NPL disclose: a particle size of the aluminosilicate having a D10 is less than 2 microns.
To make the D10 less than 1.5 microns and more than 0.5 microns is a narrower range that would have been the result of routine optimization to one of ordinary skill in the art before the effective filing date.  See MPEP 2144 and 2143 regarding the obviousness of overlapping and approaching ranges, as well as routine optimization before the effective filing date.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the statistical distribution of nanoparticle sizes as in Cloisite NPL in the aluminosilicate processing/sintering method of Filou to have a D10 from 0.5 to 1.5 microns to arrive at the claimed invention before the effective filing date because doing so had benefits in the nucleation of the composition in the recited method, which was desirable in Filou.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Filou (CN 102089372) and further in view of Oyamda (US 2004/0102559), and Nelson (US 2006/0167139).
Regarding claim 20, the combination Filou / Oyamada does not disclose: wherein the at least one aluminosilicate is amino-functionalized.
Reasonably pertinent to the problem Filou was trying to solve regarding additively manufactured composite materials (see title, abs), Nelson renders obvious: wherein the at least one aluminosilicate (see kaolin clay of [0031]) is amino-functionalized (see [0030], [0034] – see amino/aminosilane).
To amino-functionalize the kaolin clay as in Nelson in the method of Filou had the benefit of creating a surface (see [0032]) bridging the polymer and nanoparticle fillers to form a chemical bridge between the two, which was desirable in Filou.  Furthermore, polar functional amino groups can cause the surfaces of the object to by hydrophilic ([0034]), which was also a desirable outcome to Filou.  The powders of Nelson, furthermore, had improved dielectric properties (see [0002], [0034]), which was also desirable in Filou.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the amine-functionalized kaolin of Nelson with the additive manufacturing method of Filou to arrive at the claimed invention before the effective filing date because doing so had the benefit that it created a hydrophobic surface, which was desirable in Filou.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Filou (CN 102089372) and further in view of Oyamada (US 2004/0102559), and Pfenninger (US 2004/0127622).
Regarding claim 21, the combination Filou / Oyamada does not disclose: wherein the sinter powder additionally comprises in the range from 0.1-10% weight of at least one additive.
Reasonably pertinent to the problem both Filou and Applicant were trying to solve regarding modifying the properties of kaolin (see [0086]), Pfenninger renders obvious additives in kaolins with polyamines/amides (Id.).
While Pfenninger does not specify the precise weight fraction of additive, it necessarily included additives of a certain weight fraction.   
Addition of the additive of Pfenninger to the powder/method of Filou had the benefit that it improved the strength of the object formed without adding isocyanates (see tensile strength, [0087]), which was desirable in Filou.
One of ordinary skill in the art would have optimized by routine experimentation the additive mass fraction to arrive at the claimed mass fraction (0.1-10% weight) before the effective filing date.  See MPEP 2144 regarding the obviousness of routine optimization or art-recognized variables before the effective filing date.
Optimizing the heat stabilizer mass fraction of Pfenninger in the additive manufacturing method of Filou had the benefit that it improved stability of the object formed when exposed to heat/UV (Pfenninger [0086]), which was desirable in Filou.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize, by routine experimentation the mass fraction of stabilizer additive, in the additive manufacturing method of Filou to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved tensile strength of the object formed without use of isocyanates, which was desirable in Filou.
Regarding claim 22, the combination Filou / Oyamada / Pfenninger renders obvious: wherein the at least one additive that is a stabilizer (See Pfenninger [0086]).

Claims 24 are rejected under 35 U.S.C. 103 as unpatentable over Koo NPL (https://repositories.lib.utexas.edu/handle/2152/80127?show=full) and further in view of Oyamada (US 2004/0102559).
Regarding claim 24: Koo discloses: a method of grinding / milling / mixing (see pp. 405) at least one polyamide (see polyamide 11) with an aluminosilicate (see Cloisite) which has a D50 from 2.5-4.5 microns (Cloisite 30B is interpreted as having such a diameter). 
Examiner has taken it that milling/grinding/extrusion necessarily mixes the claimed ingredients in the recited method steps and that therefore such steps are obvious variants.  
The combination Koo does not disclose/render obvious mixing/milling the polyamide and aluminosilicate (the additive is optional and NOT required to read on the claimed subject matter – see MPEP 2111.04 regarding the contingent nature of optional components not being required to meet a claim limitation).
Koo does not disclose: wherein the aluminosilicate is calcined kaolin.
In the same field of endeavor of curable/fusing materials compositions as Filou (see title, abs), Okayama discloses: use of calcined kaolins in compositions as fillers ([0056]) mixed with polyamides.
To substitute the kaolin of combination Filous with the calcined sheet silicate of Okayama would have been a substitution of known equivalents ([0117]).  See MPEP 2144.06-.07 regarding the obviousness of substitution of known equivalents.  
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the calcined sheet silicate of Okayama in the kaolin aluminosilicate of Filou to arrive at the claimed invention before the effective filing date because doing so improved the stability during molding.

Claims 25 are rejected under 35 U.S.C. 103 as unpatentable over Koo NPL (https://repositories.lib.utexas.edu/handle/2152/80127?show=full) and further in view of Oyamada (US 2004/0102559), and Abe (CA 2014857).
Regarding claim 25, Examiner has interpreted that any viscosity modifier (to increase or decrease viscosity) is a type of flow aid as understood by one of ordinary skill in the art before the effective filing date.  
The combination Filou / Oyamada does not disclose: use of viscosity modifiers / flow aids.
In the same field of endeavor of extruded aluminosilicate/polyamide films as Koo (see pp. 17, ll. 26-27), Abe renders obvious: plasticizers in a aluminosilicate/polyamide film.  Pp. 17, ll. 28.
That the additives are tuned to adjust the viscosity is a result-effective-variable with respect to the additives/viscosifier/plasticizer which would have been within the level of one of ordinary skill in the art before the effective filing date.  See MPEP 2144 regarding the obviousness of optimizations of result-effective variables by one of ordinary skill in the art before the effective filing date.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the viscosifier/plasticizer content as in Stoeppelmann in the additive manufacturing method of Koo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the achieving of optimal/working range of viscosity as a result-effective variable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743